Order, Supreme Court, New York County (Burton S. Sherman, J.), entered July 3, 1990, which, inter alia, granted plaintiff’s motion for a temporary injunction while denying defendant’s cross-motion to compel disclosure, affirmed to the extent appealed from, without costs.
Plaintiff is a board-certified radiotherapist who joined defendant’s staff in July 1982, in voluntary status, which accorded him privileges to treat his own patients at defendant’s facilities. In November 1983, after active recruitment by defendant, plaintiff changed his status to full-time attending physician at Mount Sinai. By 1987, plaintiff had built a private practice, and sought to return to voluntary attending status. But in May 1982, as a result of recommendations contained in its Ad Hoc Committee Report on Clinical Practice (the "Hyman Report”), defendant had adopted a new policy which sought to curb such return of its full-time staff to voluntary status by requiring such physicians first to resign their affiliation with the hospital and then apply for voluntary attachment de novo. Unwilling to risk severing his affiliation with defendant altogether, plaintiff filed a complaint with the Public Health Council, under Public Health Law § 2801-b, alleging an "improper practice” on defendant’s part with respect to his professional privileges. Armed with a favorable ruling from the Council, plaintiff obtained a temporary injunction against defendant restoring plaintiff’s voluntary staff privileges (Public Health Law § 2801-c), and defendant appeals.
*286Defendant cites its institutional objectives in seeking to secure better and more efficient health care while promoting better fiscal responsibility. But in balancing the equities, these worthy objectives are overshadowed by the right to continued access to plaintiff’s services by his patients and future referrals at Mount Sinai, especially in light of the serious question of fact as to whether plaintiff was properly apprised of this new policy at the time he joined defendant’s staff, a procedure the Hyman Report had specifically recommended.
The fact that plaintiff’s income may have increased over the past several years as a result of his expanded private practice (the subject of defendants motion for cross relief) is irrelevant to the request for temporary injunctive relief. Concur—Ross, J. P., Carro and Wallach, JJ.